35 So. 3d 947 (2010)
Lorenzo BROOKS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-128.
District Court of Appeal of Florida, Fifth District.
April 23, 2010.
Rehearing Denied May 28, 2010.
Lorenzo Brooks, Bowling Green, pro se.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Lorenzo Brooks appeals from the denial of his motion for additional jail credit filed pursuant to Florida Rule of Criminal Procedure *948 3.800(a). Brooks alleges that he is entitled to jail credit from the date a violation of probation warrant was issued, on June 21, 1990, because of an "unreasonable delay" by the Seminole County Sheriff in executing the warrant. See, e.g., Martinez v. State, 965 So. 2d 1244 (Fla. 2d DCA 2007). Because Brooks' entitlement to relief is not apparent on the face of the record, the trial judge properly denied Brooks' motion. See Beard v. State, 27 So. 3d 186 (Fla. 5th DCA 2010) ("As in all motions filed under rule 3.800(a), the movant bears the burden to demonstrate a sentencing error apparent from the face of the record.").
AFFIRMED.
SAWAYA, LAWSON and COHEN, JJ., concur.